IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50444
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARTIN GERARDO PEREZ-TORRES, also known as
Sam Ruiz, also known as Irvin Morales, also known
as Martin Perez-Gerdo,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-98-CR-255-1-JN
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Martin Gerardo Perez-Torres has

filed a brief and motion to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967).   Perez-Torres received a copy of

counsel’s motion and brief, but he has not filed a response.    Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein, and the appeal is dismissed.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.